
	
		I
		112th CONGRESS
		1st Session
		H. R. 1409
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Conyers (for
			 himself, Mr. Paul, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ensure and foster continued patient safety and quality
		  of care by clarifying the application of the antitrust laws to negotiations
		  between groups of health care professionals and health plans and health care
		  insurance issuers.
	
	
		1.Short titleThis Act may be cited as the
			 Quality Health Care Coalition Act of
			 2011.
		2.Application of
			 the Federal antitrust laws to health care professionals negotiating with health
			 plans
			(a)In
			 generalAny health care professionals who are engaged in
			 negotiations with a health plan regarding the terms of any contract under which
			 the professionals provide health care items or services for which benefits are
			 provided under such plan shall, in connection with such negotiations, be exempt
			 from the Federal antitrust laws.
			(b)Limitation
				(1)No new right for
			 collective cessation of serviceThe exemption provided in
			 subsection (a) shall not confer any new right to participate in any collective
			 cessation of service to patients not already permitted by existing law.
				(2)No change in
			 National Labor Relations ActThis section applies only to health
			 care professionals excluded from the National Labor Relations Act. Nothing in
			 this section shall be construed as changing or amending any provision of the
			 National Labor Relations Act, or as affecting the status of any group of
			 persons under that Act.
				(c)No application
			 to Federal programsNothing in this section shall apply to
			 negotiations between health care professionals and health plans pertaining to
			 benefits provided under any of the following:
				(1)The Medicare
			 Program under title XVIII of the Social Security
			 Act (42
			 U.S.C. 1395 et seq.).
				(2)The Medicaid
			 program under title XIX of the Social Security
			 Act (42
			 U.S.C. 1396 et seq.).
				(3)The SCHIP program
			 under title XXI of the Social Security
			 Act (42
			 U.S.C. 1397aa et seq.).
				(4)Chapter 55 of
			 title 10, United States Code (relating to medical and dental care for members
			 of the uniformed services).
				(5)Chapter 17 of
			 title 38, United States Code (relating to Veterans’ medical care).
				(6)Chapter 89 of
			 title 5, United States Code (relating to the Federal employees’ health benefits
			 program).
				(7)The
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et
			 seq.).
				3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Antitrust
			 lawsThe term antitrust laws—
				(A)has the meaning
			 given it in subsection (a) of the first section of the
			 Clayton Act (15 U.S.C. 12(a)), except
			 that such term includes section 5 of the Federal
			 Trade Commission Act (15 U.S.C. 45) to the extent such section
			 applies to unfair methods of competition; and
				(B)includes any State
			 law similar to the laws referred to in subparagraph (A).
				(2)Group health
			 planThe term group health plan means an employee
			 welfare benefit plan to the extent that the plan provides medical care
			 (including items and services paid for as medical care) to employees or their
			 dependents (as defined under the terms of the plan) directly or through
			 insurance, reimbursement, or otherwise.
			(3)Group health
			 plan, health insurance issuerThe terms group health
			 plan and health insurance issuer include a third-party
			 administrator or other person acting for or on behalf of such plan or
			 issuer.
			(4)Health care
			 servicesThe term health care services means any
			 services for which payment may be made under a health plan, including services
			 related to the delivery or administration of such services.
			(5)Health care
			 professionalThe term health care professional means
			 any individual or entity that provides health care items or services,
			 treatment, assistance with activities of daily living, or medications to
			 patients and who, to the extent required by State or Federal law, possesses
			 specialized training that confers expertise in the provision of such items or
			 services, treatment, assistance, or medications.
			(6)Health insurance
			 coverageThe term health insurance coverage means
			 benefits consisting of medical care (provided directly, through insurance or
			 reimbursement, or otherwise and including items and services paid for as
			 medical care) under any hospital or medical service policy or certificate,
			 hospital or medical service plan contract, or health maintenance organization
			 contract offered by a health insurance issuer.
			(7)Health insurance
			 issuerThe term health insurance issuer means an
			 insurance company, insurance service, or insurance organization (including a
			 health maintenance organization) that is licensed to engage in the business of
			 insurance in a State and that is subject to State law regulating insurance.
			 Such term does not include a group health plan.
			(8)Health
			 maintenance organizationThe term health maintenance
			 organization means—
				(A)a federally
			 qualified health maintenance organization (as defined in section 1301(a) of the
			 Public Health Service Act (42 U.S.C.
			 300e(a));
				(B)an organization
			 recognized under State law as a health maintenance organization; or
				(C)a similar
			 organization regulated under State law for solvency in the same manner and to
			 the same extent as such a health maintenance organization.
				(9)Health
			 planThe term health plan means a group health plan
			 or a health insurance issuer that is offering health insurance coverage.
			(10)Medical
			 careThe term medical care means amounts paid
			 for—
				(A)the diagnosis,
			 cure, mitigation, treatment, or prevention of disease, or amounts paid for the
			 purpose of affecting any structure or function of the body; and
				(B)transportation
			 primarily for and essential to receiving items and services referred to in
			 subparagraph (A).
				(11)PersonThe
			 term person includes a State or unit of local government.
			(12)StateThe
			 term State includes the several States, the District of Columbia,
			 Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and
			 the Commonwealth of the Northern Mariana Islands.
			4.Effective
			 dateThis Act shall take
			 effect on on the date of the enactment of this Act and shall not apply with
			 respect to conduct occurring before such date.
		
